department of the treasury internal_revenue_service washington d c government entities division aug uniform issue list _ ce rep ka 7b legend taxpayer a amount d amount e amountf3 _ company v brokerage firm m broker t plan x dear in letters dated date and date your authorized representative requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a was an employee of company v and participated in its retirement_plan plan x company v filed for bankruptcy on about taxpayer a found employment with a new employer taxpayer a hoped to roll over his plan x distribution to anirain mid bankruptcy court had held up the plan x distributions but he received correspondence that the after some time __-s _ taxpayer a discovered a check in amount d which had been less amount e which had been withheld for federal income taxes and had been amount d represented the total amount due taxpayer a from his plan x account in early november mailed from broker t which held the assets of plan x the check was dated remitted to the internal_revenue_service taxpayer a represents that he does not know who received the _ check or when it was received at his home as soon as taxpayer a became aware of the check he had a brokerage firm m representative investigate whether it was possible to have the check returned to broker t which would then void the check and issue a new one he was advised that this was not possible the check was never cashed by taxpayer a taxpayer a promptly took the pension distribution to brokerage firm m where he was advised to add amount e which had been withheld by broker t for taxes and place the balance amount f into an ira rollover account amount f was deposited in an ira with brokerage firm m on through numerous pieces _taxpayer a had received during calendar years of correspondence from either company v or the bankruptcy court relating to the company v’s bankruptcy cobra coverage and other related issues included in this correspondence was a letter dated taxpayer a that the plan x administrator would advise him as to when he could expect to receive amounts due him under plan x however taxpayer a never received any such correspondence thus taxpayer a was not expecting any check in furthermore taxpayer a never received any correspondence advising him of any rollover rights that might attach to any distribution from plan x finally as noted above the individual who received the check did not advise taxpayer a of its receipt which in relevant part advised based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount f because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your request to waive to day rollover requirement sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras i elects to have such distribution paid directly to an eligible_retirement_plan and sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- ii specifies the eligible_retirement_plan to which such distribution is to be paid in such _ form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 code sec_402 provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred which check in the check was a result of both his not being informed of its the information provided on behalf of taxpayer a demonstrates a failure on his part to timely accomplish a rollover of amount f distributed from plan x primarily because the distribution of amount d and the corresponding withholding of amount e occurred without his knowledge taxpayer a was not aware that the amount of amount d had been received until a date in early date was beyond the requisite day rollover period furthermore taxpayer a's failure to notice the receipt by the person who received the check and his not expecting the check due to a - great extent to his having received numerous pieces of correspondence from either company v or the bankruptcy court many of which pertained to subjects not relevant either to his loss of employment or his retirement finally taxpayer a did not cash the check and rolled over amount f which consisted of both amount d and amount e into an ira shortly after discovering the check thus based on the above pursuant to code sec_402 the service hereby waives the 60-day rollover period found in code sec_402 as a result the service will treat taxpayer a's november rollover_contribution of amount f into an ira set up and maintained in his name with brokerage firm m as a valid rollover within the meaning of code sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours keoncea sian anager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
